[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-15576            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          AUGUST 17, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                              D.C. Docket No. 1:05-cr-00196-WS-B-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                              versus

ERIC LAMONT JOHNSON,
a.k.a. William Ayala,
a.k.a. Hafeez Malik Hakeem,
a.k.a. Johnny Tomas,
a.k.a. Chico Moniker,

                                                                   Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                           (August 17, 2011)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Robert Ratliff, appointed counsel for Eric Johnson in this direct criminal

appeal, has filed a motion to withdraw on appeal, supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Johnson’s conviction and sentence are

AFFIRMED.




                                         2